Citation Nr: 0413679	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  01-04 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for epigastric ventral 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 11, 1969 
to May 13, 1969.

This appeal arises from February 2000 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied 
entitlement to service connection for an epigastric hernia.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The Board undertook additional development of the case in 
2002.  Thereafter, the regulation authorizing the Board to 
develop evidence or to cure a procedural defect was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   In 
September 2003, the Board remanded the case to the RO for a 
supplemental statement of the case (SSOC), which was issued 
in January 2004. 


FINDINGS OF FACT

1.  An epigastric ventral hernia was noted at the time of the 
pre-induction examination.

2.  The preservice epigastric ventral hernia did not undergo 
chronic pathological advancement during active service.


CONCLUSION OF LAW

The preservice epigastric ventral hernia was not aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Since then, VA has issued regulations to implement the law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

The VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary (i.e., to 
VA) that is necessary to substantiate the claim.  VA is to 
specifically inform the claimant and his representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The VA 
general Counsel has held this latter requirement to tell the 
claimant to provide any evidence pertinent to the claim is 
dictum and not binding on the VA.  See VA OPGCPREC 1-2004.

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims.  The appellant was 
provided copies of the rating decision, statements of the 
case and a supplemental statement of the case.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding the claims.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  Further, in 
February 2001, March 2001, and April 2003 letter, the RO 
specifically informed the appellant of the VCAA, what 
information and evidence needed from him to substantiate his 
claim, what evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate the claims.  Most notably private treatment 
records identified by the veteran have been obtained and VA 
examinations have been completed.  

The Board notes that the February 2001, March 2001, and April 
2003 VCAA letters were mailed to the appellant subsequent to 
the appealed rating decision in violation of the holding in 
the Pelegrini case and the appellant has not been 
specifically informed to provide any evidence in his 
possession that pertains to the claim as set forth in 
38 C.F.R. § 3.159(b)(1).  The Board, however, finds that in 
the instant case the appellant has not been prejudiced by 
this defect.  In this regard, the Board notes the appellant 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

The veteran's service medical records (SMRs) reflect that he 
underwent a pre-induction medical examination in September 
1968.  At that time, he reported a previous ventral hernia.  
On the medical history questionnaire form, an examiner noted, 
"Hernia repaired umbilical no recurrence, NCD."  On the 
September 1968 medical examination form itself the examiner 
noted, "very small ventral hernia (umbilical) asymptomatic - 
NCD."  

A treatment report dated March 21, 1969, reflects, "Abd 
hernia repaired 1967. Has noted bulge and tenderness same 
area."  The veteran was sent to the surgical clinic.  A 
March 21st surgical clinic entry reflects, "Ventral or 
epigastric surgery 2 yrs ago.  Pt now c/o recurrence which 
predated induction & which is painful.  RTC next week re void 
induction. "

A March 24th surgical clinic entry reflects, "Symptomatic 
epigastric hernia.  Referred to Mr. [] for void induction."  
Another report of the same date notes, "The patient is a 20 
year old white male with a history of ventral hernia repair 
in 1967.  In recent months, he has noted a bulge and 
tenderness in the same area.  The patient states that this 
area is symptomatic with exercise.  Examination revealed a 
recurrent ventral hernia."  

On March 24th, 1969, the veteran underwent a medical 
examination for purposes of voiding his induction.  The 
report notes hernia, ventral, recurrent, symptomatic, LD: NO, 
EPTS.  A military discharge was recommended.  

A medical board proceedings report dated May 8, 1969, 
reflects that the ventral hernia existed prior to entry and 
was not aggravated by active duty.

In October 1999, the veteran submitted an application for 
service connection for a hernia.  He submitted private 
medical records that reflect treatment and surgery for 
epigastric hernia at various times since active service.  The 
earliest dated hernia-related post-service treatment record 
October 1974.  At that time the veteran reported soreness and 
tenderness in the epigastrium of four to six weeks duration.  
The epigastric hernia measured 4-5 cm. by 3 cm.  It was 
slightly tender.  In June 1976 the veteran reported that he 
had noticed soreness and tenderness in the epigastric region 
for the last 1 1/2 to 2 years.  In August 1976 he underwent an 
epigastric hernioplasty.  In August 1978 and May 1981 the 
veteran underwent a ventral hernoplasties.

In his May 2001 substantive appeal, the veteran reported that 
after induction he spent 2 or three days at an induction 
center.  After that time, he was assigned new quarters where 
his first job was loading boxes of ammo into trucks.  After 
"a couple of days of this" a small bump came up in his 
stomach.  "It got sore and tender."  The veteran went on 
sick call.  A day or two after seeing the doctor, the doctor 
called him back and informed him that he could get out of the 
Army if he desired.  He opted for a discharge and was taken 
off regular duty.  

The veteran further asserted in his substantive appeal that 
he did not have any medical treatment immediately after 
service because he could not afford it.  He noted that his 
records showed that prior to active service his hernia was 
described as " non-recurring" and that during active 
service it recurred and was responsible for his discharge.  
He concluded that the hernia was therefore aggravated by 
active service.  

In October 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge that on his 
first day of active service on March 11, 1969, he had a medic 
check his hernia and they found that it was the same as it 
was during the September 1968 pre-induction examination.  He 
testified that at the beginning of active service he had no 
discomfort.  He recalled that about 10 days later he noticed 
a bulge in his abdomen after loading heavy boxes.  He went to 
sick call where a doctor told him that working had caused the 
hernia and that the hernia could be repaired or he could be 
discharged from the Army.  He reported that he did not seek 
medical attention until 1976 for two reasons; (1) he did not 
have medical insurance during that time; and, (2) he knew 
that 3 or 4 days of rest would allow the hernia to subside.  
He testified that some of his post service jobs required 
heavy lifting.   

In September 2002 the veteran underwent a VA examination.   
The examiner reviewed the medical history, examined the 
veteran and concluded that a preservice hernia underwent a 
chronic increase in severity after military service due to 
the heavy lifting that the veteran had done since active 
service and also due to excessive weight gain since active 
service.  The examiner noted that the only symptoms that 
arose during active service were a bulge and tenderness. The 
examiner noted that the veteran had been referred for surgery 
at that time.  

In October 2002 the veteran underwent a VA examination by a 
gastrointestinal specialist.  Following the examination the 
examiner indicated that the recurrent ventral hernia was 
unrelated to the gastrointestinal system.

In March 2003, another VA physician reviewed the claims file 
and noted that the veteran had reported on March 21, 1969, 
that the veteran reported a bulge and tenderness in the same 
area as the abdominal hernia repair and that the recurrence 
pre-dated the induction.  The physician concluded that it was 
not as likely as not that the pre-service ventral hernia 
underwent a chronic increase beyond the natural progression 
during active service.  

The physician also stated, "The veteran's hernia had already 
recurred and was symptomatic before he entered the service."  
The physician noted that the veteran had served only two 
months of active duty, that he signed a paper dated May 13, 
1969, saying that there had been no change in his medical 
condition, and the medical board proceeding indicated that 
the hernia was not aggravated by active duty.  


Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 1153; 38 C.F.R. 
§ 3.306(b).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran's statements and testimony describing his 
symptoms are considered competent evidence.  However, where 
the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The pre-induction examination showed that an asymptomatic 
small ventral hernia was present.  Therefore, the issue 
before the Board is whether the preservice ventral hernia was 
aggravated by active duty.  In this regard, the veteran has 
argued that the pre-induction examination report reflects 
"no recurrence" of the hernia whereas a March 24, 1969 
report revealed a "recurrent" ventral hernia.  However, as 
previously stated a ventral hernia was detected at the time 
of the pre-induction examination.  SMRs note that the 
condition was symptomatic ten days after entering active 
duty.  However, the medical board report reflects that the 
hernia was not aggravated during active service.  

The first post service reference to the ventral hernia was in 
October 1974.  At that time the veteran indicated that it had 
become symptomatic four to six weeks earlier. This is 
approximately 5 years after service.

Additionally, the VA examiner in September 2002 indicated 
that any increase in severity had occurred after active 
service.  Furthermore, in the March 2003 VA medical opinion, 
the VA physician, after reviewing the record, concluded that 
all of the symptoms were shown prior to active service.  The 
physician concluded, "The veteran's hernia had already 
recurred and was symptomatic before he entered the service."  

Accordingly the Board finds that the preservice ventral 
hernia did not undergo a chronic increase in severity during 
active duty.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Service 
connection for an epigastric ventral hernia must be denied.  


ORDER

Entitlement to service connection for epigastric ventral 
hernia is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



